Exhibit 10.5
ADVANCED BIOENERGY
Richard Peterson
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          This Second Amended and Restated Employment Agreement (this
“Agreement”) is entered into on May 11, 2011 by and between Advanced BioEnergy,
LLC, a Delaware limited liability company (the “Company”), and Richard Peterson,
a resident of Minnesota (“Employee”).
Background
          A. The Company, which was formed in early 2005, currently owns and
operates dry mill corn-based ethanol plants throughout the Midwest.
          B. Employee’s employment with the Company commenced on November 13,
2006. Employee was previously employed by the Company as its Vice President of
Accounting and Finance, and Chief Financial Officer, and is currently employed
by the Company as its Chief Executive Officer.
          C. The Company and Employee are parties to an Amended and Restated
Employment Agreement dated December 11, 2007 (the “Prior Amended Agreement”),
which the parties desire to amend and restate in its entirely as set forth in
this Agreement.
          D. It is desirable and in the best interests of the Company to provide
inducement for Employee (1) to remain in the service of the Company in the event
of any proposed or anticipated change in control of the Company and (2) to
remain in the service of the Company in order to facilitate an orderly
transition in the event of a change in control of the Company.
          E. The parties agree that it is in their mutual best interests to
modify, amend and clarify the terms and conditions of the Prior Amended
Agreement, as set forth in this Agreement.
          F. In consideration of the foregoing premises and the respective
agreements of the Company and Employee set forth below, the Company and
Employee, intending to be legally bound, agree as follows.
AGREEMENT

1.   Employment. Subject to all terms and conditions hereof, the Company will
employ Employee, and Employee will continue to serve the Company and perform
services for the Company, until Employee’s employment terminates under
Section 11.

2.   Position and Duties.

  (a)   Position with the Company. (“Position”) Employee will continue to serve
as Chief Executive Officer, and will continue to perform such duties and

 



--------------------------------------------------------------------------------



 



      responsibilities as the Company’s Board of Directors (“Board”) may assign
to Employee from time to time.     (b)   Performance of Duties and
Responsibilities. Employee will serve the Company faithfully and to the best of
Employee’s ability and will devote Employee’s full time, attention and efforts
to the business of the Company during Employee’s employment. Employee will
report to the Board. During Employee’s employment hereunder, Employee will not
accept other employment or engage in other material business activity, except as
approved in writing by the Board.     (c)   Prior Commitments. Employee hereby
represents and warrants that Employee is under no contractual or legal
commitments that would prevent Employee from fulfilling the duties and
responsibilities as set forth in this Agreement. Employee has previously
provided copies to the Company of any employment agreements, non-competition
agreements or other agreements that Employee previously signed that might
arguably restrict Employee’s right to work for the Company, the services that
Employee may provide to the Company, or the information that Employee may
disclose to the Company or use in the course and scope of his employment with
the Company.

3.   Compensation.

  (a)   Base Salary. The Company will pay to Employee an annual base salary of
$285,000 effective as of October 1, 2010, less deductions and withholdings,
which base salary will be paid in accordance with the Company’s normal payroll
policies and procedures. During each year after the first year of Employee’s
employment hereunder, the Board may review and may adjust Employee’s base salary
in its sole discretion.     (b)   Employee Benefits. While Employee is employed
by the Company hereunder, Employee will be entitled to participate in all
employee benefit plans and programs of the Company to the extent that Employee
meets the eligibility requirements for each individual plan or program. These
benefit plans and programs currently include a 401 (k) plan and medical, life
and disability insurance programs. The Company provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program.    
(c)   Expenses. The Company will reimburse Employee for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
Employee in the performance of the duties and responsibilities hereunder,
subject to Employee’s providing receipts and complying with the Company’s normal
policies and procedures for expense verification and documentation; provided,
however, that Employee shall submit

2



--------------------------------------------------------------------------------



 



      verification of expenses within 30 days after the date the expense was
incurred; and the Company shall reimburse Employee for such expenses eligible
for reimbursement within 30 days thereafter. The right to reimbursement
hereunder is not subject to liquidation or exchange for any other benefit, and
the amount of expenses eligible for reimbursement in a calendar year shall not
affect the expenses eligible for reimbursement in any other calendar year.    
(d)   Vacation. Employee will receive fifteen business days paid vacation time
off, such time to be taken with the approval of the Board at such times so as
not to disrupt the operations of the Company.     (e)   Automobile Allowance.
While employed by the Company hereunder, the Company shall provide employee with
a vehicle classified as E-85 and will reimburse all cost incurred in the use of
that automobile for business or personal purposes, including without limitation
the costs of insuring, maintaining and operating the automobile; provided,
however, that Employee shall submit verification of expenses within 30 days
after the date the expense was incurred, and the Company shall reimburse
Employee for such expenses eligible for reimbursement within 30 days thereafter.
The right to reimbursement hereunder is not subject to liquidation or exchange
for any other benefit, and the amount of expenses eligible for reimbursement in
a calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year. Such automobile plan will be structured within IRS
requirements for personal use of a Company vehicle. In addition to complying
with the Company’s Substance Abuse Policy and Testing Program, Employee shall
never drive the vehicle while impaired by or under the influence of alcohol or
illegal drugs.     (f)   Annual Performance Bonus. For each complete fiscal year
that Employee is employed by the Company, Employee shall be eligible for an
annual bonus in an amount up to 37% of Employee’s base salary during such fiscal
year. Employee’s eligibility for any such bonus, and the amount of any such
bonus that is paid, shall be based upon and subject to reasonable criteria
established by the Board or a committee of the Board. Any bonus earned by
Employee for a fiscal year shall be payable to Employee no later than 60 days
following the fiscal year for which the bonus was earned.

4.   Affiliated Entities. As used in this Agreement, “Affiliates” includes the
Company and each corporation, partnership, LLC or other entity that controls the
Company, is controlled by the Company, or is under common control with the
Company (in each case “control” meaning the direct or indirect ownership of 50%
or more of all outstanding equity interests).

3



--------------------------------------------------------------------------------



 



5.   Confidential Information. Except as permitted by the Company, Employee will
not at any time divulge, furnish or make accessible to anyone or use in any way
other than in the ordinary course of the business of the Company or its
Affiliates, any confidential, proprietary or secret knowledge or information of
the Company or its Affiliates that Employee has acquired or will acquire about
the Company or its Affiliates, whether developed by Employee or by others,
concerning (i) any trade secrets, (ii) any confidential, proprietary or secret
designs, programs, processes, formulae, plans, devices or material (whether or
not patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or of its Affiliates, (iii) any customer or supplier
lists, (iv) any confidential, proprietary or secret development or research
work, (v) any strategic or other business, marketing or sales plans, (vi) any
financial data or plans, or (viii) any other confidential or proprietary
information or secret aspects of the business of the Company or of its
Affiliates. Employee acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company or its Affiliates would be wrongful and would cause
irreparable harm to the Company. The foregoing obligations of confidentiality
will not apply to any knowledge or information that (i) is now or subsequently
becomes generally publicly known, other than as a direct or indirect result of
the breach of this Agreement, (ii) is independently made available to Employee
in good faith by a third party who has not violated a confidential relationship
with the Company or its Affiliates, or (iii) is required to be disclosed by law
or legal process.   6.   Ventures. If, during Employee’s employment with the
Company, Employee is engaged in or provides input into the planning or
implementing of any project, program or venture involving the Company, all
rights in such project, program or venture belong to the Company. Except as
approved in writing by the Board, Employee will not be entitled to any interest
in any such project, program or venture or to any commission, finder’s fee or
other compensation in connection therewith. Employee may have no interest,
direct or indirect, in any customer or supplier that conducts business with the
Company.   7.   Non-Competition and Non-Solicitation Agreements.

  (a)   Agreement Not to Compete. During Employee’s employment with the Company
or any Affiliates and for a period of twenty-four (24) consecutive months from
and after the termination of Employee’s employment, whether such termination is
with or without cause, or whether such termination is at the instance of
Employee or the Company, Employee will not, directly or indirectly, engage in
any business, in the area within a 100-mile radius of the Company’s headquarters
or any of the Company’s ethanol plants or prospective ethanol plants, relating
to the design, development, construction or operation of an ethanol plant. For
purposes of this Section, Employee agrees not to engage in any such activity as
a proprietor, principal, agent, partner, officer, director, stockholder,
employee, member of any association, consultant, agent or otherwise. Ownership
by Employee, as a passive investment, of less than

4



--------------------------------------------------------------------------------



 



      1.0% of the outstanding shares of capital stock of any corporation listed
on a national securities exchange or publicly traded in the over-the-counter
market will not constitute a breach of this Section 7(a).     (b)   Agreement
Not to Solicit or Hire Away Employees. During Employee’s employment with the
Company or any Affiliates and for a period of twenty-four (24) consecutive
months from and after the termination of Employee’s employment, whether such
termination is with or without Cause, or whether such termination is at the
instance of Employee or the Company, Employee will not, directly or indirectly,
hire, engage or solicit any person who is then an employee of the Company or who
was an employee of the Company at any time during the twelve-month period
immediately preceding Employee’s termination of employment, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise.     (c)   Agreement Not to Solicit Customers and Other
Business Relations. During Employee’s employment with the Company or any
Affiliates and for a period of twenty-four (24) consecutive months from and
after the termination of Employee’s employment, whether such termination is with
or without Cause, or whether such termination is at the instance of Employee or
the Company, Employee will not, directly or indirectly, solicit, request, advise
or induce any current or potential customer, supplier or other business contact
of the Company to cancel, curtail or otherwise adversely change its relationship
with the Company, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise.     (d)   Acknowledgment.
Employee hereby acknowledges that the provisions of this Section 7 are
reasonable and necessary to protect the legitimate interests of the Company and
that any violation of this Section 7 by Employee will cause substantial and
irreparable harm to the Company to such an extent that monetary damages alone
would be an inadequate remedy therefore.     (e)   Blue Pencil Doctrine. If the
duration of, the scope of, or any business activity covered by any provision of
this Section 7 is in excess of what is determined to be valid and enforceable
under applicable law, such provision will be construed to cover only that
duration, scope or activity that is determined to be valid and enforceable.
Employee hereby acknowledges that this Section 7 will be given the construction
which renders its provisions valid and enforceable to the maximum extent, not
exceeding its express terms, possible under applicable law.

5



--------------------------------------------------------------------------------



 



8.   Patents, Copyrights and Related Matters.

  (a)   Disclosure and Assignment. Employee agrees to immediately disclose to
the Company any and all improvements and inventions that Employee has conceived
or reduced to practice individually or jointly with others since Employee began
his employment with the Company or that Employee may conceive or reduce to
practice individually or jointly with others while Employee is employed with the
Company or any of its Affiliates. Any such improvements and inventions will be
the sole and exclusive property of the Company and Employee shall immediately
assign, transfer and set over to the Company Employee’s entire right, title and
interest in and to any and all of such improvement and inventions as are
specified in this Section 8(a), and in and to any and all applications for
letters patent that may be filed on such inventions, and in and to any and all
letters patent that may issue, or be issued, upon such applications. In
connection therewith and for no additional compensation therefor, but at no
expense to Employee, Employee will sign any and all instruments deemed necessary
by the Company for patent protection of such inventions. Employee acknowledges
that the assignment provisions of this Section 8(a) are written to be in
accordance with and shall be interpreted consistent with Minnesota Statute
Section 181.78, and therefore Employee’s assignment of inventions under this
Section 8(a) does not apply to any invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on the Employee’s own time, and (1) which does not relate
(A) directly to the business of the Company or (B) to the Company’s actual or
demonstrably anticipated research or development, or (2) which does not result
from any work performed by the Employee for the Company.     (b)   Copyrightable
Material. All right, title and interest in all copyrightable material that
Employee shall conceives or originates individually or jointly with others, and
that arises in connection with Employee’s services hereunder or knowledge of
confidential and proprietary information of the Company, will be the property of
the Company and are hereby assigned by Employee to the Company or its
Affiliates, along with ownership of any and all copyrights in the copyrightable
material. Where applicable, works of authorship created by Employee relating to
the Company or its Affiliates and arising out of Employee’s knowledge of
confidential and proprietary information of the Company shall be considered
“works made for hire,” as defined in the U.S. Copyright Act, as amended.

9.   Return of Records and Property. Upon termination of Employee’s employment
or at any time upon the Company’s request, Employee will promptly deliver to the
Company any and all Company and Affiliate records and any and all Company and
Affiliate property in Employee’s possession or under Employee’s control,
including without limitation manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
source codes, data, tables

6



--------------------------------------------------------------------------------



 



    or calculations and all copies thereof, documents that in whole or in part
contain any trade secrets or confidential, proprietary or other secret
information of the Company or its Affiliates and all copies thereof, and keys,
access cards, access codes, passwords, credit cards, personal computers,
telephones and other electronic equipment belonging to the Company or its
Affiliates.   10.   Remedies. Employee acknowledges that it would be difficult
to fully compensate the Company for monetary damages resulting from any breach
by him of the provisions hereof. Accordingly, in the event of any actual or
threatened breach of any such provisions, the Company will, in addition to any
other remedies it may have, be entitled to injunctive and other equitable relief
to enforce such provisions, and such relief may be granted without the necessity
of proving actual monetary damages. In the event that a court of competent
jurisdiction concludes that Employee has violated Employee’s obligations under
paragraphs 5, 6, 7, 8 or 9 of this Agreement, Employee shall also be liable to
the Company for the reasonable costs and attorneys’ fees that it incurs in any
legal action in which it enforces its legal rights under those paragraphs.   11.
  Termination of Employment. The Employee’s employment with the Company will
terminate immediately upon:

  (a)   Employee’s receipt of written notice from the Company of the termination
of Employee’s employment, effective as of the date indicated in such notice;    
(b)   The Company’s receipt of Employee’s written resignation from the Company,
effective as of the date indicated in such resignation or Employee’s abandonment
of his employment;     (c)   Employee’s Disability (as defined below); or    
(d)   Employee’s death.

    The date upon which Employee’s termination of employment with the Company
occurs is the “Termination Date.” For purposes of Section 12 of this Agreement
only, with respect to timing of any payments thereunder, the “Termination Date”
shall mean the date on which a “separation from service” has occurred for
purposes of section 409A of the Internal Revenue Code, and the regulations and
guidance thereunder (the “Code”).       “Disability” means the inability of
Employee to perform on a full-time basis the duties and responsibilities of
Employee’s employment with the Company by reason of illness or other physical or
mental impairment or condition, if such inability continues for an uninterrupted
period of 90 days or for more than 90 complete days during any 12-month period.
Notwithstanding any other provision of this Agreement, the termination of
Employee’s employment does not terminate Employee’s other obligations under this
Agreement.

7



--------------------------------------------------------------------------------



 



12.   Payments upon Termination of Employment.

  (a)   Payments Upon Termination Without Cause Or Resignation For Good Reason.
If Employee’s employment with the Company is terminated by the Company for any
reason other than for “Cause” (as defined below), including without limitation
termination of Employee’s employment in connection with a Change in Control (as
defined in Appendix A hereof), or by Employee as a result of his resignation for
“Good Reason” (as defined below) such that Employee’s Termination Date occurs
within twenty-four (24) months after the occurrence of the condition which is
the basis for the termination of the Employee without Cause, the Good Reason
resignation by Employee or the termination of Employee’s employment in
connection with a Change in Control, then, in addition to the Company paying
Employee his base salary through the Termination Date, Employee shall in such
case receive from Company the following severance pay and benefits.

  (1)   The Company will pay Employee severance pay in an aggregate amount equal
to fifty two weeks of Employee’s weekly base salary amount immediately prior to
the Termination Date, payable over one year in equal installments in accordance
with the Company’s regular payroll practices, with the first payment beginning
no earlier than the expiration of all applicable rescission periods provided by
law and no later than forty-five (45) calendar days following the Termination
Date; provided that if the 45 day period begins in one taxable year and ends in
a second taxable year, the Company will begin payment in the second taxable
year.     (2)   The Company will pay Employee a pro rata portion (based on the
portion of the fiscal year Employee provided services to the Company) of any
annual performance bonus pursuant to Section 3(e) that would have been payable
to Employee if he had remained employed by the Company for the fiscal year in
which the Termination Date occurs, based on actual Company performance for such
fiscal year. Such payment shall be made in the same manner and at the same time
that annual incentive bonus payments are made to current executive officers of
the Company, but no earlier than the expiration of all applicable rescission
periods provided by law and no later than the date 2-1/2 months following the
end of the fiscal year.     (3)   Provided Employee is eligible for and takes
all steps necessary to continue his and his family’s then-applicable health,
dental, disability and life insurance coverage with the Company following the
Termination Date, the Company will continue to provide such coverage under the
same terms and conditions as then made available to other Company employees and
their families (the

8



--------------------------------------------------------------------------------



 



      employer- and employee-portions being the same as for then-current Company
employees) for up to one year following the Termination Date. The Company shall
be entitled to cease providing any health, dental, disability, or life insurance
benefits prior to one year after the Termination Date if Employee becomes
eligible for group health, dental, disability or life insurance coverage (as
applicable) from any other employer. Once Employee has become eligible for
comparable group health, dental, disability or life insurance coverage from any
other such employer, Employee shall promptly and fully disclose this fact to the
Company in writing and shall be liable to repay any amounts to the Company that
should have been so mitigated or reduced but for Employee’s failure or
unwillingness to make such disclosure.

  (b)   If the Employee is terminated by the Company or its successor without
Cause or the Employee resigns for Good Reason prior to June 18, 2012, then in
addition to the severance pay and benefits payable to Employee pursuant to
Section 12(a)(l), (2) and (3), Employee shall receive severance pay in an
aggregate amount equal to fifty two weeks of Employee’s weekly base salary
amount immediately prior to the Termination Date payable in equal installments
in accordance with the Company’s or its successor’s regular payroll practices,
beginning on the first payroll date following the last severance payment made
pursuant to Section 12(a)(l) above.     (c)   If a Change in Control occurs and
Employee’s employment is terminated by the Company without Cause, then in
addition to the severance pay and benefits payable to Employee pursuant to
Section 12(a)(1), (2) and (3), and provided that the Termination Date occurs
during a period beginning the earlier of (1) the date the Company signs a letter
of intent regarding the Change in Control transaction or (2) 120 days prior to
the consummation of the Change in Control, and ending on the day immediately
prior to the date of the Change of Control, Employee shall receive severance pay
in an aggregate amount equal to fifty two weeks of Employee’s weekly base salary
amount immediately prior to the Termination Date payable in equal installments
in accordance with the Company’s regular payroll practices, beginning on the
first payroll date following the last severance payment made pursuant to
Section 12(a)(1) above.     (d)   If a Change in Control occurs and Employee’s
employment with the Company or its successor is terminated by the Company or its
successor without Cause or by Employee for Good Reason then, in addition to the
severance pay and benefits payable to Employee pursuant to Section 12(a)(l),
(2) and (3), and provided that the Termination Date occurs (1) during the period
starting on the date of consummation of the Change in Control transaction and
ending two years after consummation of the Change in Control transaction in
respect of termination by Company or its

9



--------------------------------------------------------------------------------



 



      successor, or (2) by Employee as a result of Employee’s resignation for
Good Reason during the period beginning 90 days after the closing of the Change
in Control transaction and ending on the date two years after consummation of
the Change in Control transaction, then Employee shall receive severance pay in
an aggregate amount equal to fifty two weeks of Employee’s weekly base salary
amount immediately prior to the Termination Date, payable in equal installments
in accordance with the Company’s regular payroll practices, beginning on the
first payroll date following the last severance payment made pursuant to
Section 12(a)(l) above.     (e)   Wages Due. If Employee’s employment with the
Company is terminated by reason of (1) Employee’s abandonment of Employee’s
employment or Employee’s resignation for any reason other than for Good Reason;
(2) termination of Employee’s employment by the Company for Cause; or (3)
Employee’s Disability or death, then the Company will pay to Employee,
Employee’s beneficiary or Employee’s estate, as the case may be, Employee’s base
salary through the Termination Date and shall have no obligation to provide any
severance pay or benefits under this Agreement to Employee.     (f)  
Limitations on Severance Pay.

  (1)   The Company will not be obligated to make any payments or provide any
benefits under this Section 12 if Employee’s employment with the Company is
terminated by the Company in connection with a Change in Control and the
Employee rejects an offer of employment in the Minneapolis, Minnesota
metropolitan area from any successor in interest of the Company in respect of
the Change in Control on terms that are comparable to those provided for by this
Agreement.     (2)   Notwithstanding anything to the contrary herein provided,
if Employee becomes eligible to receive severance payments pursuant to
Section 12(a)(1) above and also becomes eligible to receive severance payments
pursuant to either Section 12(b), 12(c) or 12(d) above, then the total amount of
severance payable under Section 12(a)(1) combined with severance payable under
Section 12(b), 12(c) or 12(d) may not exceed the lesser of two times (A) the
limit of compensation set forth in section 401(a)(17) of the Code as in effect
for the year in which the Termination Date occurs, or (B) Employee’s annualized
compensation based upon the annual rate of pay for services to the Company for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if Employee had not separated from service).

10



--------------------------------------------------------------------------------



 



  (3)   In the event that any severance payable under Section 12(a)(1) combined
with severance payable under Section 12(b), 12(c) or 12(d) is limited by
Section 12(f)(2) above, then the Company will also pay Employee a lump sum
payment equal to the difference between the severance that would otherwise be
payable under Section 12(a)(1) combined with severance payable under
Section 12(b), 12(c) or 12(d) and the amount payable as a result of the
limitation imposed under Section 12(f)(2) above. Such payment shall be paid to
Employee in a lump sum on the Company’s first regular payroll date after
expiration of all applicable rescission periods provided by law but in no event
no later than forty-five (45) calendar days following the Termination Date;
provided that if the 45 day period begins in one taxable year and ends in a
second taxable year, the Company will make payment only in the second taxable
year.     (4)   Notwithstanding the foregoing provisions of this Section 12, the
obligation of the Company to make any of the termination payments to Employee
under Sections 12(a), 12(b), 12(c), 12(d), 12(f)(2) or 12(f)(3) of this
Agreement is contingent upon Employee’s execution of a full and valid release of
claims arising out of his employment or the termination of that employment in
favor of the Company, its officers, directors, agents, employees, successors,
assigns and affiliates. Execution of such a release and the expiration of any
applicable rescission period, following such execution, is a condition precedent
to the Company’s obligation to make any of the termination payments set forth in
this Agreement.     (5)   If the payment of the employee’s portion of premiums
under Section 12(a)(3) would be discriminatory under the Patriot Protection and
Affordable Care Act, then in lieu of such payment, the Company shall pay, in
addition to the amount in Section 12(f)(3) an after-tax amount equal to the
present value of the full amount of premium payments otherwise due.

  (g)   If, as of the Termination Date, Employee is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, and if any payments that Employee is
entitled to receive hereunder may not be made at the time contemplated by the
terms of this Agreement without causing Employee to be subject to the additional
tax imposed by Section 409A of the Code, then any such payments under this
Agreement that would have been paid during the period six months after
Termination Date shall be held and paid in a lump sum on the first day of the
seventh month following the Termination Date (without interest or earnings).
Such deferral, if any, shall have no effect on any payments scheduled following
the period six months after the Termination Date.

11



--------------------------------------------------------------------------------



 



  (h)   For purposes of this Agreement, “Cause” shall mean:

  (1)   an act of dishonesty undertaken by Employee and intended to result in
personal gain or enrichment of Employee or another at the expense of the Company
or its Affiliates;     (2)   unlawful conduct or gross misconduct by Employee,
whether on the job or off the job, that, in either event, is publicly
detrimental to the reputation or goodwill of the Company;     (3)   the
conviction of Employee of a felony, or Employee’s entry of a no contest or nolo
contendre plea to a felony;     (4)   persistent failure of Employee to perform
Employee’s material duties and responsibilities hereunder or to meet reasonable
performance objectives set by the Board, as applicable, from time to time, which
failure is willful and deliberate on Employee’s part and has not been cured by
Employee within fifteen (15) days after written notice thereof to Employee from
the Company;     (5)   willful and deliberate breach by Employee of his
fiduciary obligations as an officer or director of the Company; or     (6)  
material breach of any terms or conditions of this Agreement by Employee which
breach has not been cured by Employee within fifteen (15) days after written
notice thereof to Employee from the Company.

      For the purposes of this Section 12(h), no act or failure to act on
Employee’s part shall be considered “dishonest,” “willful” or “deliberate”
unless done or omitted to be done by Employee in bad faith and without
reasonable belief that Employee’s action or omission was in the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board shall be conclusively presumed to be
done, or omitted to be done, by Employee in good faith and in the best interests
of the Company.

  (i)   For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following conditions without Employee’s consent, provided that
Employee has first given written notice to the Company of the existence of the
condition within 90 days of the occurrence of such condition which is the basis
for Good Reason termination by Employee, and the Company has failed to remedy
the condition within 30 days thereafter:

  (1)   a material reduction in the duties, responsibilities, or authority of
Employee, whether such reduction is initiated by Company or any

12



--------------------------------------------------------------------------------



 



      successor in interest (except in connection with the termination of
Employee’s employment for Cause);     (2)   A material reduction in the duties,
responsibilities, or authority of the Board;     (3)   any reduction in
Employee’s base salary or failure to pay Employee any base salary or bonus to
which he is entitled under this Agreement;     (4)   any material breach by the
Company of its obligations under this Agreement;     (5)   requiring Employee to
be principally based at any office or location more than 50 miles from
Minneapolis, Minnesota (other than for normal travel in connection with
Employee’s performance of responsibilities hereunder); or     (6)   the failure
of the Company to assign this Agreement to a successor pursuant to
Section 13(g), or failure of such successor to explicitly assume and agree to be
bound by this Agreement.

13.   Miscellaneous.

  (a)   Tax Matters. Employee acknowledges that the Company shall deduct from
any compensation payable to Employee or payable on his behalf under this
Agreement all applicable federal, state, and local income and employment taxes
and other taxes and withholdings required by law. This Agreement is intended to
be exempt from, or to satisfy, the requirements of Code Sections 409A(a)(2),
(3) and (4), and regulations interpreting such provisions, and it should be
interpreted accordingly.     (b)   Governing Law. All matters relating to the
interpretation, construction, application, validity and enforcement of this
Agreement will be governed by the laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule, whether of the State
of Minnesota or any other jurisdiction, that would cause the application of laws
of any jurisdiction other than the State of Minnesota,     (c)   Jurisdiction
and Venue. Employee and the Company consent to the jurisdiction of the federal
and state courts located in the State of Minnesota for the purpose of resolving
all issues of law, equity, or fact, arising out of or in connection with this
Agreement.     (d)   Entire Agreement. This Agreement contains the entire
agreement of the parties relating to Employee’s employment with the Company and
supersedes all prior agreements and understandings with respect to such subject
matter, including without limitation the Prior Amended

13



--------------------------------------------------------------------------------



 



      Agreement, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth herein.     (e)   Amendments. No amendment or modification of this
Agreement will be deemed effective unless made in writing and executed by the
Employee and the Chairman of the Board.     (f)   No Waiver. No term or
condition of this Agreement will be deemed to have been waived, except by a
statement in writing signed by the party against whom enforcement of the waiver
is sought. Any written waiver will not be deemed a continuing waiver unless
specifically stated, will operate only as to the specific term or condition
waived and will not constitute a waiver of such term or condition for the future
or as to any act other than that specifically waived.     (g)   Assignment. This
Agreement is not assignable, in whole or in part, by Employee. The Company’s
rights and obligations under this Agreement may be assigned by the Company
(1) to an Affiliate or (2) to any corporation or other person or business entity
to which the Company may sell or transfer all or substantially all of its
interest in the Company or any operating facility or facilities. After any such
assignment by the Company, the Company will be discharged from all further
liability hereunder and such assignee will thereafter be deemed to be “the
Company” for purposes of all terms and conditions of this Agreement, including
this Section 13.     (h)   Counterparts. This Agreement may be executed by
facsimile signature and in any number of counterparts, and such counterparts
executed and delivered, each as an original, will constitute but one and the
same instrument     (i)   Severability. Subject to Section 7(e) hereof, to the
extent that any portion of any provision of this Agreement is held invalid or
unenforceable, it will be considered deleted herefrom and the remainder of such
provision and of this Agreement will be unaffected and will continue in full
force and effect.     (j)   Captions and Headings. The captions and paragraph
headings used in this Agreement are for convenience of reference only and will
not affect the construction or interpretation of this Agreement or any of the
provisions hereof.

(remainder of page intentionally left blank)

14



--------------------------------------------------------------------------------



 



SIGNATURES

    Employee and the Company have executed this Agreement as of the date set
forth in the first paragraph.

     
 
  Advanced BioEnergy LLC
 
   
Date: May 9, 2011
  By: /s/ John Lovegrove
 
 
 
 
  Its: Chairman of the Board
 
   
 
  EMPLOYEE
 
   
Date: May 11, 2011
  By: /s/ Richard Peterson
 
 
 
 
  Richard Peterson

15



--------------------------------------------------------------------------------



 



Appendix A
“Change in Control” for purposes of this Second Amended and Restated Employment
Agreement shall mean the occurrence of any one or more of the following:
     (1) the acquisition, during any 12 consecutive month period that ends
subsequent to the date of this Agreement (“Effective Date”), by any “person”
(within the meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (an
“Acquirer”) of ownership (determined taking into account the ownership
attribution rules of Section 318(a) of the Code) of membership interests of the
Company possessing 30% or more of the total voting power of the then outstanding
membership interests of the Company; provided that for purposes of this
paragraph (1):
          (a) any membership interests of the Company owned by the Acquirer
prior to the start of the applicable 12 consecutive month period shall not be
counted toward the 30% threshold specified above; and
          (b) an acquisition shall not constitute a Change in Control pursuant
to this paragraph (1) if: (i) prior to the acquisition, the Acquirer owns
membership interests of the Company possessing more than 50% of the total fair
market value or total voting power of the then outstanding membership interests
of the Company; (ii) the acquisition is by the Company or a subsidiary of the
Company; (iii) the acquisition is by an employee benefit plan (or related trust)
sponsored or maintained by the Company or one or more of its subsidiaries;
(iv) the acquisition is by the Employee or any group that includes the Employee;
or (v) the acquisition is by a surviving or acquiring entity in connection with
a Business Combination described in clause (4)(a) below;
     (2) the acquisition by an Acquirer of membership interests of the Company
that, together with membership interests already held by such Acquirer,
constitutes more than 50% of the total fair market value or total voting power
of the membership interests of the Company, other than an acquisition by an
Acquirer who, prior to the acquisition, owned more than 50% of the total fair
market value or total voting power of the membership interests of the Company;
     (3) the replacement, during any 12 consecutive month period that ends
subsequent to the Effective Date, of a majority of the members of the Board with
members whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election;
     (4) the consummation of a merger or consolidation of the Company with or
into another entity, a statutory share exchange or a similar business
combination involving the Company (each, a “Business Combination”) which,
subsequent to the Effective Date, has been approved by the unit holders of the
Company, other than (a) a Business Combination where the holders of membership
interests of the Company immediately before the Business Combination own,
directly or indirectly, 65% or more of the total voting power of all the
outstanding equity securities of the surviving or acquiring entity resulting
from such Business Combination, or (b) a Business Combination where the Employee
or a group that includes the Employee owns, directly or indirectly, 30% or more
of the total value or voting power of all the outstanding

A-1



--------------------------------------------------------------------------------



 



equity interests of the surviving or acquiring entity resulting from such
Business Combination; or
     (5) the acquisition, during any 12 consecutive month period that ends
subsequent to the Effective Date, by an Acquirer of assets of the Company with a
total gross fair market value (determined without regard to any liabilities
associated with such assets) equal to more than 40% of the total gross fair
market value of all assets of the Company immediately prior to the acquisition,
other than an acquisition (a) by a holder of membership interests in the Company
immediately prior to such acquisition in exchange for its Company membership
interests, (b) by an entity 65% or more of the total voting power of which is
owned, directly or indirectly, by the Company, (c) by a person or group (within
the meaning of 26 CFR § 1.409A-3(i)(5)(vii)(C)) that owns, directly or
indirectly, 65% or more of the total voting power of all outstanding membership
interests of the Company, (d) by an entity 65% or more of the total voting power
of which is owned, directly or indirectly, by a person or group described in the
immediately preceding clause (c), or (e) by a corporation or other entity 30% or
more of the total value or voting power of which is owned, directly or
indirectly, by the Employee or a group that includes the Employee.

A-2